DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 2 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over (ISHIKAWA et al (US 2016/0007446).
Regarding claim 1, ISHIKAWA teaches a composite electronic component (Fig. 21(B)) comprising: a composite body (Fig. 21(B), all) including a multilayer ceramic capacitor (Fig. 21(B), 10) and 
However, ISHIKAWA fails to fully teach that each angle (0) defined by inner sider surfaces of the first portions of the solder and the upper surface of the second ceramic body satisfies 45 degrees or less.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that that each angle (0) defined by inner sider surfaces of the first portions of the solder and the upper surface of the second ceramic body satisfies 45 degrees or less, in order to find the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, ISHIKAWA fails to teach that when 'C1' is a distance in the first direction from a central plane of the composite body to inner ends of bent portions of the first and second external electrodes disposed on the lower surface of the first ceramic body, 'C2' is a distance in the first direction from the central plane of the composite body to the inner ends of the bent portions of the first and second terminal electrodes disposed on the upper surface of the second ceramic body, and 'G1' is a gap between the first ceramic body and the second ceramic body in the second direction, (C1-C2) > G1.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that when 'C1' is a distance in the first direction from a central plane of the composite body to inner ends of bent portions of the first and second external electrodes disposed on the lower surface of the first ceramic body, 'C2' is a distance in the first direction from the central plane of the composite body to the inner ends of the bent portions of the first and second terminal electrodes disposed on the upper surface of the second ceramic body, and 'G1' is a gap between the first ceramic body and the second ceramic body in the second direction, (C1-C2) > G1, in order to find the optimum spacing value that allows for a desired free space between the capacitor electrodes and chip terminals and also does not overfill solder into the connection area which may cause a short between the two external electrodes, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 3, ISHIKAWA fails to teach that when 'X' is a distance in the first direction from outermost ends of the first and second terminal electrodes to the respective inner ends of the bent 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that when 'X' is a distance in the first direction from outermost ends of the first and second terminal electrodes to the respective inner ends of the bent portions of the first and second terminal electrodes, and 'G' is a distance in the DB1/ 113938350.1first direction between both of the inner ends of the bent portions of the first and second terminal electrodes, 2X > G, in order to find the optimum spacing value that allows for a desired free space between the capacitor electrodes and chip terminals and also does not overfill solder into the connection area which may cause a short between the two external electrodes, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, ISHIKAWA further teaches that when 'M' is a distance in the first direction between both of inner ends of bent portions of the first and second external electrodes disposed on an upper surface of the first ceramic body opposite the lower surface of the first ceramic body, and 'G' is a distance in the first direction between both of the inner ends of the bent portions of the first and second terminal electrodes disposed on the upper surface of the second ceramic body, M > G (Fig. 21(B), inside parts of 12 are further from each other than the inner parts of 22).  
Regarding claim 5, ISHIKAWA further teaches that when 'L1' is a length of the multilayer ceramic capacitor in the first direction and 'L2' is a length of the ceramic chip in the first direction, L1 > L2 (Fig. 3, length of 101 left to right is greater than length of 201 in left to right direction).  
Regarding claim 6, ISHIKAWA further teaches that when 'C1' is a distance in the first direction from a central plane of the composite body to inner ends of bent portions of the first and second external electrodes disposed on the lower surface of the first ceramic body, and 'C2' is a distance in the first direction from the central plane of the composite body to the inner ends of the bent portions of the 
Regarding claim 8, ISHIKAWA further teaches that the second ceramic body is made of a ceramic material which includes only alumina (A1203) ([0045]).  
Regarding claim 9, ISHIKAWA teaches a composite electronic component (Fig. 21(B)) comprising: a composite body (Fig. 21(B), all) including a multilayer ceramic capacitor (Fig. 21(B), 10) and a ceramic chip (Fig. 21(B), 20) coupled to each other, wherein the multilayer ceramic capacitor includes a first ceramic body (Fig. 21(B), 11) having a plurality of dielectric layers (Fig. 21(B), 11) and internal electrodes (Fig. 21(B), 11a), stacked to face each other with the respective dielectric layers interposed therebetween (Fig. 21(B)), and further includes first and second external electrodes (Fig. 21(B), 12) disposed on opposite end portions (Fig. 21(B), left and right sides of 11) of the first ceramic body, respectively, in a first direction (Fig. 21(B), left to right), wherein the ceramic chip is disposed below a lower surface of the first ceramic body of the multilayer ceramic capacitor in a second direction (Fig. 21(B), up and down) perpendicular to the first direction and includes a second ceramic body (Fig. 21(B), 21) and first and second terminal electrodes (Fig. 21(B), 22) disposed on opposite end portions (Fig. 21(B), left and right half portions of 21) of the second ceramic body, respectively (Fig. 21(B), 22 is considered to extend to an end portion of 21 in left and right direction), in the first direction and connected to the first and second external electrodes, respectively (Fig. 21(B)). 
However, ISHIKAWA fails to teach that when 'C1' is a distance in the first direction from a central plane of the composite body to inner ends of bent portions of the first and second external electrodes disposed on the lower surface of the first ceramic body, 'C2' is a distance in the first direction from the central plane of the composite body to the inner ends of the bent portions of the first and second terminal electrodes disposed on the upper surface of the second ceramic body, and 'G1' is a gap between the first ceramic body and the second ceramic body in the second direction, (C1-C2) > G1.  
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).10. The composite electronic component according to claim 9, wherein solder is arranged between the first external electrode and the first terminal electrode and between the second external electrode and the second terminal electrode such that the multilayer ceramic capacitor and the ceramic chip are coupled, wherein the solder includes first portions respectively disposed on the inner ends of the bent portions of the first DB1/ 113938350.1and second terminal electrodes disposed on the upper surface of the second ceramic body, and wherein each angle (0) defined by inner sider surfaces of the first portions of the solder and the upper surface of the second ceramic body satisfies 45 degrees or less.  
Regarding claim 10, ISHIKAWA further teaches that solder (Fig. 21(B), SOL) is arranged between the first external electrode and the first terminal electrode and between the second external electrode and the second terminal electrode such that the multilayer ceramic capacitor and the ceramic chip are coupled (Fig. 21(B)), wherein the solder includes first portions (Fig. 21(B), 11) respectively DB1/ 113938350.1disposed on inner ends of bent portions (Fig. 21(B), 90 degree bend at inside corners of 22) of the first and second 
However, ISHIKAWA fails to fully teach that each angle (0) defined by inner sider surfaces of the first portions of the solder and the upper surface of the second ceramic body satisfies 45 degrees or less.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that that each angle (0) defined by inner sider surfaces of the first portions of the solder and the upper surface of the second ceramic body satisfies 45 degrees or less, in order to find the optimum angle value that allows for a desired free space between the capacitor and chip and also does not overfill solder into the connection area which may cause a short between the two external electrodes, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, ISHIKAWA fails to teach that when 'X' is a distance in the first direction from outermost ends of the first and second terminal electrodes to the respective inner ends of the bent portions of the first and second terminal electrodes, and 'G' is a distance in the DB1/ 113938350.1first direction between both of the inner ends of the bent portions of the first and second terminal electrodes, 2X > G.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that when 'X' is a distance in the first direction from outermost ends of the first and second terminal electrodes to the respective inner ends of the bent portions of the first and second terminal electrodes, and 'G' is a distance in the DB1/ 113938350.1first direction between both of the inner ends of the bent portions of the first and second terminal electrodes, 2X > G, in order to find the optimum spacing value that allows for a desired free space between the capacitor electrodes and chip terminals and also does not overfill solder into the connection area which may cause a short between the two external In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 12, ISHIKAWA further teaches that when 'M' is a distance in the first direction between both of inner ends of bent portions of the first and second external electrodes disposed on an upper surface of the first ceramic body opposite the lower surface of the first ceramic body, and 'G' is a distance in the first direction between both of the inner ends of the bent portions of the first and second terminal electrodes disposed on the upper surface of the second ceramic body, M > G (Fig. 21(B), inside parts of 12 are further from each other than the inner parts of 22).  
Regarding claim 13, ISHIKAWA further teaches that when 'L1' is a length of the multilayer ceramic capacitor in the first direction and 'L2' is a length of the ceramic chip in the first direction, L1 > L2 (Fig. 3, length of 101 left to right is greater than length of 201 in left to right direction).  
Regarding claim 14, ISHIKAWA further teaches that when 'C1' is a distance in the first direction from a central plane of the composite body to inner ends of bent portions of the first and second external electrodes disposed on the lower surface of the first ceramic body, and 'C2' is a distance in the first direction from the central plane of the composite body to the inner ends of the bent portions of the DB1/ 113938350.1first and second terminal electrodes disposed on the upper surface of the second ceramic body, C1 > C2 (Fig. 21(B), inside parts of 12 are further from center than the inner parts of 22).  
Regarding claim 16, ISHIKAWA further teaches that the second ceramic body is made of a ceramic material which includes only alumina (A1203) ([0045]).  

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (ISHIKAWA et al (US 2016/0007446) in view of TANIGUCHI et al (US 2016/0381802).
Regarding claim 7, ISHIKAWA fails to teach the claim limitations. 

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of TANIGUCHI to the invention of ISHIKAWA, in order to reduce insertion loss in a wider range of frequencies (TANIGUCHI [0005-0008]).
Regarding claim 15, ISHIKAWA fails to teach the claim limitations. 
TANIGUCHI teaches that the internal electrodes (Fig. 9, 16b) of the first ceramic body (Fig. 9, 12) are stacked perpendicularly (Fig. 9, in and out of page vs up and down) to a mounting surface (Fig. 9, bottom surface) of the composite body (Fig. 9).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of TANIGUCHI to the invention of ISHIKAWA, in order to reduce insertion loss in a wider range of frequencies (TANIGUCHI [0005-0008]).

Additional Relevant Prior Art:
KAMOBE et al (US 2014/0198427) teaches relevant art in Fig. 4.
AKIYOSHI et al (US 2018/0082784) teaches relevant art in Fig. 2-3.
HATTORI et al (US 2015/0270068) teaches relevant art in Fig. 1-3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848